Case 1:18-cv-00224-CFC-CJB Document 173 Filed 02/03/20 Page 1 of 3 PagelD #: 4094

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

VITV HEALTHCARE COMPANY,
SHIONOGI & CO., LTD., and VIV
HEALTHCARE UK (NO. 3) LIMITED, C.A. No. 18-224-CFC-CJB
Plaintiff,

v.

GILEAD SCIENCES, INC.,

Defendant.

STIPULATION AND PROPOSED? ORDER TO ALLOW AN

ADDITIONAL DEPOSITION OF DR. TAKASHI KAWASUJI
AFTER THE CLOSE OF FACT DISCOVERY

 

 

WHEREAS on May 28, 2019, the Court entered an Amended Scheduling Order Pursuant
to May 16, 2019 Telephonic Status Conference, ordering that “{a]ll fact discovery in this case
shall be initiated so that it will be completed on or before October 4, 2019.” D.I. 87 at 3.

WHEREAS on August 21-22, 2019, Defendant Gilead Sciences, Inc. (“Gilead”) took the
translated deposition of Dr. Takashi Kawasuji.

WHEREAS on September 20, 2019, Plaintiff Shionogi & Co., Ltd. produced agreements
with the named inventors, bearing bates numbers VIIVUS15540602, VIIVUS15540604,
VITVUS 15540611, VIIVUS15540619, and VIIVUS15543582, related to their contribution to the
*385 Patent (the “Agreements”).

WHEREAS Gilead has requested additional time to depose Dr. Kawasuji on the

Agreements, and the parties have agreed upon the content, duration, and terms for the deposition.

ME! 32530793v.1
Case 1:18-cv-00224-CFC-CJB Document 173 Filed 02/03/20 Page 2 of 3 PagelD #: 4095

IT IS HEREBY STIPULATED AND AGREED by the parties hereto, through the
undersigned counsel, and subject to the Court’s approval, that Gilead may take an additional
deposition of Dr. Kawasuji after the close of fact discovery pursuant to the terms described
below.

IT IS HEREBY FURTHER STIPULATED AND AGREED by the parties hereto,
through the undersigned counsel, and subject to the Court’s approval, that the duration of the
additional deposition of Dr. Kawasuji shall be no longer than 1.75 hours and that the scope of the
deposition shall be limited to questions regarding the Agreements—VIIVUS15540602,
VITVUS15540604, 9 VITVUS15540611, VIFVUS15540619, and VITVUS15543582—and

questions about any alleged bias stemming from payments reflected in the above-mentioned

Agreements.
Dated: January 30, 2020

MCCARTER & ENGLISH, LLP

/s/ Daniel M. Silver

Michael P. Kelly (#2295)
Daniel M. Silver (#4758)
Alexandra M. Joyce (#6423)
Renaissance Centre

405 North King Street, 8th Floor
Wilmington, DE 19801
(302) 984-6300
mkelly@mccarter.com
dsilver@mcecarter.com
ajoyce@mccarter.com

Attorneys for Plaintiffs

ViiV Healthcare Company, Shionogi & Co.,
Lid., and ViiV Healthcare UK (No. 3)
Limited

MEI 32530793v.1

MORRIS, NICHOLS, ARSHT &
TUNNELL LLP

/s/ Jeremy A. Tigan

Jack B. Blumenfeld (#1014)
Jeremy A. Tigan (#5239)
1201 North Market Street
P.O, Box 1347
Wilmington, DE 19899
(302) 658-9200
jblumenfeld@mnat.com
jtigan@mnat.com

Attorneys for Defendant
Gilead Sciences, Inc.
Case 1:18-cv-00224-CFC-CJB Document 173 Filed 02/03/20 Page 3 of 3 PagelD #: 4096

SO ORDERED this ‘os day of Febreary , 2020.

THE HONORABLE COLM# CONNOLLY
UNITED STATES DISTRICT JUDGE

MEI 325307931
